Citation Nr: 0718005	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO. 04-11 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from August 1966 to 
October 1967. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida that denied the appellant's claim of 
entitlement to service connection for headaches.

In May 2007, a videoconference hearing was held between the 
RO and the VA Central Office in Washington, D.C. before the 
undersigned, who is the Veterans Law Judge rendering the 
final determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7107. A transcript of that hearing has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The appellant testified at his May 2007 videoconference 
hearing that he had been experiencing headaches ever since he 
was injured in a fall in service and that he did not remember 
having had any headaches prior to service. The appellant also 
stated that, at the time he fell in service, he was rushed to 
the hospital and treated there. 

A review of the appellant's service medical records reveals 
that he underwent a psychiatric examination in July 1967, at 
the Naval Hospital in Jacksonville, FL. The associated report 
indicates that the appellant stated he had been seen in the 
emergency room of that facility at the time of his fall and 
that the report of that examination was not in the 
appellant's Health Record. 

Review of the claims file reveals that the service medical 
records still do not contain that emergency room report. An 
October 1967 service department medical board report reflects 
the appellant's primary diagnosis was cephalgia and that he 
had been admitted to the neurology service of the Naval 
Hospital in Jackson, FL on September 25, 1967. The Naval 
Hospital records from the September 1967 admission have not 
been obtained or associated with the claims file. In 
addition, no records dated before May 2002 that pertain to 
the appellant's post-service treatment for the claimed 
headache condition have been obtained and associated with the 
claims file. 

Under 38 U.S.C.A § 5103A(c), VA is required to assist a 
veteran-claimant by seeking to obtain the claimant's service 
medical records and, if the claimant has furnished VA 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity. 
Service medical records generated by government facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). Therefore in order to fulfill the 
duty to assist, all of the relevant in-service and post-
service treatment records should be obtained and associated 
with the claims file.

The appellant's June 1966 service entrance medical 
examination report contains no notation of headaches or 
cephalgia. In VAOGCPREC 3-2003, the VA's General Counsel 
determined that the presumption of soundness is rebutted only 
where clear and unmistakable evidence shows that the 
condition existed prior to service and that it was not 
aggravated by service. The General Counsel concluded that 
38 U.S.C.A. § 1111 requires VA to bear the burden of showing 
the absence of aggravation in order to rebut the presumption 
of sound condition. See also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 
116, 123-30 (2003).

The RO has apparently concluded that the claimed 
cephalgia/headaches pre-existed the appellant's entry into 
the Navy in 1967, based on that service department's October 
967 medical board report that found that the headaches pre-
existed service. However, there is no indication that the RO 
applied the required clear and unmistakable standard. In 
addition, the RO has not also determined whether, if the 
appellant's cephalgia/headaches did pre-exist service, there 
is clear and unmistakable evidence that the pre-existing 
headache condition was not aggravated to a permanent degree 
in service beyond that which would be due to the natural 
progression of the condition. The RO never obtained a medical 
opinion on these questions. The duty to assist also requires 
medical examination when such examination is necessary to 
make a decision on the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. Readjudication on remand should reflect 
consideration of this theory, as well as all other applicable 
theories.

Finally, as the medical opinions of record were based on 
incomplete medical records, they are not sufficient for the 
evaluation of the appeal. Shipwash v. Brown, 8 Vet. App. 218, 
222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) 
(Regarding the duty of VA to provide medical examinations 
conducted by medical professionals with full access to and 
review of the veteran's claims folder).

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991). In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case. See Murphy v. Derwinski, 1 Vet. App. 
78 (1990). The United States Court of Appeals for Veterans 
Claims (Court) has stated that the Board's task is to make 
findings based on evidence of record - not to supply missing 
facts. Beaty v. Brown, 6 Vet. App. 532 (1994). Thus, where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claims on appeal. Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:



1. The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed. In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). He 
should also be told to provide any 
evidence in his possession pertinent to 
the headaches claim. 38 C.F.R. § 3.159 
(2006).

2. The AMC/RO should take all appropriate 
steps to secure the service medical 
records or alternative records relating 
to the appellant's April/May 1967 
emergency room treatment and September 
1967 in-patient treatment at the 
Jacksonville, Florida Naval Hospital. The 
RO should search all appropriate sources 
for the rest of the  appellant's service 
medical records. The  appellant should be 
specifically told of the possible sources 
of information or evidence that may be 
helpful to his claim of service 
connection. Any evidence obtained should 
be associated with the claims file. If 
there are no records, documentation used 
in making that determination should be 
set forth in the claims file.

3. The AMC/RO should obtain from the  
appellant the names and addresses of all 
private physicians and/or medical 
facilities that have provided him with 
any treatment for his claimed condition 
since 1967, and secure all available 
relevant reports not already of record 
from those sources. To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made. The  appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4. All pertinent VA treatment records for 
the appellant dated from 1967 to the 
present not already of record should be 
identified and obtained. These records 
should be associated with the claims 
file.

5. Any additional development suggested 
by the evidence should be undertaken. If 
the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate the issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.

6. The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. 

7. Thereafter, the AMC/RO should consider 
all of the evidence of record and re-
adjudicate the appellant's claim. The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including direct service 
connection, presumptive service 
connection, and Cotant v. Principi, 17 
Vet. App. 116, 123-30 (2003). 

8. If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC). The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
service connection issue currently on 
appeal. An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).


